Mr. William M. Hale                Opinion No.   JM-1145
    Executive Director
    Texas Commission on Human Rights   Re: Construction   of   the
    P. 0. BOX 13493, Capitol Station   term "prevailing party" un-
    Austin, Texas 78711                der V.T.C.S.  article 5221k
                                       (RQ-1819)
    Dear Mr. Hale:

         You ask about the proper interpretation of a provision
    that provides  for the award of attorney's     fees to the
    "prevailing party"   in an action brought under the Texas
    Commission on Human Rights Act, article     5221k, V.T.C.S.
    Specifically, you ask whether the term "prevailing    party"
    should be interpreted   in the same way it has been   inter-
-   preted for purposes of Title VII of the federal Civil Rights
    Act of 1964.

         The Commission on Human Rights Act prohibits    certain
    types of employment discrimination.    V.T.C.S. art. 5221k,
    §§ 5.01-5.05. One of the purposes of the act is "to provide
    for the execution of the policies embodied in Title VII of
    the federal Civil Rights Act of 1964, as amended (42 U.S.C.
    Section 2000e et sea.)." Id. § 1.02(l).

          Under the Texas statute , ~complaints alleging  unlawful
    employment practices   may be filed with the Commission     on
    Human    Rights.    Id. 5 6.01(a).     The   act   sets    out
    administrative steps to be taken in response to a complaint.
    &   art. 6. Depending on the results of the administrative
    action, either the commission or the complainant may bring a
    civil action. Id. 5 7.01(a).      Section 7.01(e) of the act
    provides, in part:

               In any action or proceeding    under this
            Act, the court in its discretion may allow
            the prevailing party, other than the commis-
            sion, a reasonable attorney#s fee as part of
            the costs.   The state or an agency or a
            political subdivision of the state is liable
            for costs, including attorney's fees, to the
            same extent as a private person.
Mr. William M. Hale - Page 2    (JM-1145)




     The federal Civil Rights   Act of 1964 contains    similar
language:

           In any action or proceeding    under this
        subchapter the court, in its discretion,  may
        allow the prevailing party, other than the
        Commission or the United States, a reasonable
        attorney's fee as part of the costs, and the
        Commission and the United States shall be
        liable for costs the same as a private
        person.

42 U.S.C.   5 ZOOOe-5(k). ,:" wistianbura    Garm nt Co. vr
zn
F                                  ,   434 U.S. 212   (1978)
the Supreme Czurt defined "prevzilinh party" for purposes 0;
that section.   First, the court noted that it was already
established   that under section 706(k) of Title VII a
prevailing plaintiff was to be awarded attorney's fees in
all but special circumstances. 434 U.S. at 417-18.     The
court then determined that a defendant     should be awarded
attorney#s fees if the plaintiff's    claim was frivolous,
unreasonable, or groundless, or if the plaintiff    continued
to.litigate after it clearly became so. 434 U.S. at 422.
You ask whether "prevailing party"     in the Texas statute
should be construed in the same way.

      The Texas Supreme Court has held that when a statute is
adopted from another jurisdiction, the construction made 'by
the courts of that jurisdiction prior to the adoption may be
looked to and given great weight. Blackm n v. Hansen       169
S.W.2d 962, 964-65    (Tex. 1943).   In this' case the 'Texas
legislature did more than merely model      its s&tute   on a
federal statute. The legislature stated expressly that one
of the purposes of the Commission on Human Rights Act was to
provide for the execution of the policies embodied in Title
VII of the federal Civil Rights Act of 1964. The Supreme
Court issued Christianburq    in 1978, five years before   the
~Texas legislature  enacted the Commission on Human Rights
Act.    Therefore,  we    conclude that    the policies    the
legislature intended to incorporate in the state act include
Supreme Court constructions of the term "prevailing     party"
 for purposes of the federal act that were announced    before
the enactment   of the Texas act.      Therefore,  "prevailing
party" in section 7.01(e) of article 5221k is to be con-
strued in the same way that the United States Supreme    Court
construed "prevailing party" in Christianburq.




                                P. 6049
    Mr. William M. Hale - Page 3     (JM-1145)




                           SUMMARY

                 "Prevailing party" in section 7.01(e) of
            article 5221k is to be construed in the same
            way that the United States Supreme Court con-
            strued "prevailing party"    in Christianburg
            ly
            ,omm'n: 43; v".S. 412 $978;.




                                        JIM     MATTOX
                                        Attorney General of Texas

    MARY KELLER
    First Assistant Attorney General

    JUDGE ZOLLIE STEAKLKY
    Special Assistant Attorney General

    RENEA HICKS
P   Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Sarah Woelk
    Assistant Attorney General




                                     P. 6050